848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard HARDIN, Plaintiff-Appellant,v.Claudia L. HARDIN et al., Defendants-Appellees.
No. 87-6343.
United States Court of Appeals, Sixth Circuit.
May 4, 1988.

Before MERRITT and CORNELIA G. KENNEDY, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought this complaint in the district court alleging various state law, federal civil rights and federal habeas corpus claims.  The matter was referred to a magistrate who recommended dismissing the complaint under 28 U.S.C. Sec. 1915(d).  The district court adopted this recommendation, over plaintiff's objections and this appeal followed.  On appeal plaintiff has briefed the issues pro se.  He also moves for in forma pauperis status and for the appointment of appellate counsel.


3
Upon consideration, we agree with the district court's disposition of this case.


4
It is therefore ORDERED the motion for in forma pauperis status is denied as moot, the motion for appointment of appellate counsel is denied and the judgment of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.